MEMORANDUM *
Petitioner Esther Piperno appeals the district court’s order denying her 28 U.S.C. § 2241 petition for a writ of habeas corpus. In her petition, Piperno sought a stay of her deportation while the Board of Immigration Appeals (BIA) considered her motion to reopen deportation proceedings. Since the BIA has now denied Piperno’s motion, we dismiss her appeal as moot. Jacobus v. State of Alaska, 338 F.3d 1095, 1102-1103 (9th Cir.2003) (dismissal would be justified on the ground of mootness where the “litigant no longer had any need of the judicial protection that it sought.”) (citation omitted).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.